     Case 1:20-cv-06436-KPF Document 25 Filed 04/12/21 Page 1 of 2




MEMO ENDORSED
         Case 1:20-cv-06436-KPF Document 25 Filed 04/12/21 Page 2 of 2




Application GRANTED, with the understanding that no further
extensions will be granted. The status conference scheduled for
May 13, 2021, is ADJOURNED to July 20, 2021, at 10:00 a.m. The
parties' pre-conference submission (see Dkt. #21), shall be due
on or by July 13, 2021. The parties shall inform the Court on or
by July 6, 2021, whether they request an in-person or remote
conference.

Dated:    April 12, 2021                SO ORDERED.
          New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
